Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2, 3, 7, 9-11, 13, 15-18, 23, 26-30, and 37 are cancelled.  Claims 1, 4-6, 8, 12, 14, 19-22, 24, 25, and 31-36 are pending. 

Priority
This application has PRO 62/729,152 09/10/2018.

Election/Restrictions
Applicant’s election of Group II (claim 8) drawn to the method of reducing C-reactive protein (CRP) levels, and the species of a patient with diabetes, in the reply filed on 12/5/19 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 1, 4-6, 12, 14, 19-22, 24, 25, and 31-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement is deemed proper and is therefore made FINAL.  
Claim 8 is examined herein insofar as it reads on the elected invention and species.

Claim Objections
Claim 8 is objected to because of the following informalities:  the claim uses a parenthetical to clarify a limitation in line 1, i.e. “C-reactive protein (CRP)”.  The claims are not an appropriate venue to further describe or clarify elements that should be either clear on their own, or more properly be clarified in the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sampalis et al. (US 2011/0160161 A1).
Sampalis et al. discloses the treatment of type 2 diabetic rats with astaxanthin (see, for example, Examples 2 and 3 on pg. 15 and the whole document).  Sampalis et al. administers Composition 3 at 52 mg/kg and 260 mg/kg, i.e. a human equivalent dose 
Composition 3 contains 466.8 mg of astaxanthin per 100 g of composition (see, for example, the description of Composition 3 at [0149]).  The examiner calculates that doses of 52 mg/kg and 260 mg/kg of Composition 3 would be 24 mg/kg and 121 mg/kg, respectively, of astaxanthin, and doses of 500 and 2,500 mg of Composition 3 would have 233.4 and 1167 mg, respectively, of astaxanthin.  Thus, Sampalis et al. discloses the administration of the instantly claimed composition, astaxanthin, to the instant patient population, a patient with type 2 diabetes.
With respect to the amount, the claim encompasses amounts such as 24 mg/day, 96 mg/day, and amounts that results in a therapeutic level of astaxanthin in the bloodstream in the range of 0.1 to 10 μg/ml.  The dose listed in the prior art is higher than that instantly claimed, and as the astaxanthin is administered, and subsequently metabolized and excreted, it will necessarily exhibit a residence time in the claimed range of 0.1 to 10 μg/ml in the bloodstream.
With respect to the reduction of C-reactive protein (CRP) levels, the prior art discloses the administration of the claimed composition to the claimed patient population and “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 
With respect to the limitation drawn to the “risk for or suffering from cardiovascular disease”, the patient population of diabetes mellitus type II was chosen by the Applicant, and therefore necessarily meets the instant limitation.  Additionally, the disclosure of Sampalis et al. is very clear that the treatments therein are useful for cardiovascular diseases (see, for example, the abstract and throughout), thus satisfying the need for a patient at risk.

Conclusion
Claims 2, 3, 7, 9-11, 13, 15-18, 23, 26-30, and 37 are cancelled.  Claims 1, 4-6, 12, 14, 19-22, 24, 25, and 31-36 are withdrawn.  Claim 8 is objected to.  Claim 8 is rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jason Deck/Examiner, Art Unit 1627